DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 112(b)
New 112(b) rejections necessitated by amendment.
Examiner notes that the 112(b) rejections of claim 3 as well as the rejection of claims 11 and 12 regarding the limitation “in order to cause the biological tissue to generate and propagate the elastic wave”, have been withdrawn in view of the amendments, however, examiner notes that the remainder of the 112(b) rejections have been maintained or updated since the limitations were not amended in a way which clarified them to overcome the rejection. 

35 U.S.C. 103
Applicant’s arguments with respect to claims 1-3, 6, and 11-13 have been considered but are moot in light of the new grounds of rejection necessitated by amendment, however, examiner will address any arguments which remain relevant to the current rejection. 
Regarding the arguments against Li Applicant's arguments filed 12/15 have been fully considered but they are not persuasive. For example, applicant argues “Li et al. do not disclose ‘a measurement point setting unit that is configured to set four or more measurement points on a surface of a biological tissue to be inspected’” (REMARKS pg. 11). Examiner respectfully disagrees in that the Li teaches a variety of measurement points set for detecting tissue displacement at a plurality of positions (at least 2 for measuring velocity) for each of a plurality of regions of interest ([0039], [0044],[0045], and 


Claim Objections
Claims 1 and 13 are objected to because of the following informalities: The limitation “the back surface” lacks sufficient antecedent basis.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “measurement point setting unit” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “unit”) is modified by functional language (“to set one or more measurement points”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. Examiner notes the limitation “measurement point setting” is merely functional language which does not provide sufficient structure to the “unit”.
A review of the specification shows that a processor ([0058]) programmed to perform the process described in [0062] of the PGPub appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “displacement measuring unit” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “unit”) is modified by functional language (“to measure at least a surface wave of the elastic wave”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. Examiner notes the limitation “displacement measuring” is merely functional language which does not provide sufficient structure to the “unit”.
A review of the specification shows that a processor ([0058]) programmed to perform displacement measurement according to fig. 3 and [0064] of the PGPub appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. 
The limitation “physical property evaluation unit” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “unit”) is modified by functional language (“to calculate an index value”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. Examiner notes the limitation “physical property evaluation” is merely functional language which does not provide sufficient structure to the “unit”.
A review of the specification shows that a processor ([0058]) programmed to perform the calculations described in fig. 3 and [0066]-[0072] of the PGPub appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. 

The limitation “image generation unit” in claim 12 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “unit”) is modified by functional language (“to calculate an index value”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. Examiner notes the limitation “image generation” is merely functional language which does not provide sufficient structure to the “unit”.
A review of the specification shows that a processor (PGPub [0058]) programmed to perform the process described in [0060] of the PGPub appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. 

The limitation “transmission unit” in claims 11 and 12 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “unit”) is modified by functional language (“to transmit an ultrasonic wave”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. Examiner notes the limitation “transmission” is merely functional language which does not provide sufficient structure to the “unit”.
A review of the specification shows that a transmission beam former (PGPub [0056]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. 

The limitation “reception unit” in claims 11 and 12 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “unit”) is modified by functional language (“to receive echo”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. Examiner notes the limitation “reception” is merely functional language which does not provide sufficient structure to the “unit”.
A review of the specification shows that a reception beam former (PGPub [0056]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. 


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite the limitation “a front surface”. It is unclear if this is the surface of line 3, if the surface of line 3 comprises the front surface, or if it is a different surface altogether. For examination purposes, it has been interpreted to mean any front surface, however, clarification is required.
Claims 1 and 13 recite the limitation “the back surface”. It is unclear if this is the surface of line 3, if the surface of line 3 comprises the back surface, or if it is a different surface altogether. For examination purposes, it has been interpreted to mean any back surface, however, clarification is required.
Claims 1 and 13 recite the limitation “measure/measuring a first surface wave by measuring a first displacement of the biological tissue at the at least two first measurement points”. It is unclear if the surface wave is measured, the displacement is measured, both are measured or the first surface wave is implicitly measured when the displacement is measured. For examination purposes, it has been interpreted to mean the displacement of the biological tissue is measured, however, clarification is required. 
Claims 1 and 13 recite “measuring a first displacement of the biological tissue at the at least two first measurement points”. It is unclear how one displacement is measured at two different points. For examination purposes, it has been interpreted to mean a displacement from at least one of the two first measurement points, however, clarification is required. 
Claims 1 and 13 recite the limitation “measure/measuring a second surface wave by measuring a second displacement of the biological tissue at the at least two second measurement points”. It is unclear if the surface wave is measured, the displacement is measured, both are measured or the first surface wave is implicitly measured when the displacement is measured. For examination purposes, it has been interpreted to mean the displacement of the biological tissue is measured, however, clarification is required. 
Claims 1 and 13 recite “measuring a second displacement of the biological tissue at the at least two second measurement points”. It is unclear how one displacement is measured at two different points. For examination purposes, it has been interpreted to mean a displacement from at least one of the two second measurement points, however, clarification is required. 
Claim 3 recites the limitation “the displacement of the at least two first measurement points”. It is unclear if this is the same as the first displacement or a different displacement. For examination purposes, it has been interpreted to mean the first displacement however, clarification is required. 
Claim 11 recites the limitation “an ultrasonic wave”. It is unclear if this is the measurement wave in claim 1 or if this represents a different ultrasonic wave. For examination purposes, it is interpreted to mean any ultrasonic wave, however, clarification is required.
Claim 11 recites the limitation “a first ultrasonic wave”. It is unclear if this is the ultrasonic wave of line 2 or a different ultrasonic wave. For examination purposes, it has been interpreted to mean any ultrasonic wave, however, clarification is required.
Claim 12 recites the limitation “the transmission unit further transmits a first ultrasonic wave that generates a radiation pressure in the biological tissue, a second ultrasonic wave that  is used to measure a displacement of the measurement point in order to cause the biological tissue to generate and propagate the elastic wave”. It is unclear how the second ultrasonic wave is used to measure a displacement of the measurement point in order to cause the biological tissue to generate and propagate the elastic wave. For examination purposes, it has been interpreted that the radiation pressure is transmitted in order to cause the biological tissue to generate and propagate the elastic wave, however, clarification is required.
Claim 12 recites the limitation “an ultrasonic wave”. It is unclear if this is the measurement wave in claim 1 or if this represents a different ultrasonic wave. For examination purposes, it is interpreted to mean any ultrasonic wave, however, clarification is required.
Claim 12 recites the limitation “a first ultrasonic wave”. It is unclear if this is the ultrasonic wave of line 2 or a different ultrasonic wave. For examination purposes, it has been interpreted to mean any ultrasonic wave, however, clarification is required.
Claim 12 recites the limitation “a third ultrasonic wave”. It is unclear if this is the same as the measurement wave of claim 1, and/or the ultrasonic wave of line 3, the first ultrasonic wave (e.g. the first ultrasonic wave is used to generate radiation pressure and generate an image) or if this is a different ultrasonic wave. For examination purposes, it has been interpreted to mean any ultrasonic wave, however, clarification is required.
Claim 12 recites the limitation “an image of the biological tissue” in line 7. It is unclear if this is the image of the biological tissue of claim 6 or a different image. For examination purposes, it has been interpreted to mean any image, however, clarification is required.
Claim 12 recites the limitation “an image of the biological tissue” in line 12. It is unclear if this is the image of the biological tissue of claim 12 line 7, the image of claim 6 or a different image. For examination purposes, it has been interpreted to mean any image, however, clarification is required.
Claim 12 recites the limitation “the image generation unit generates the image”. It is unclear if this is either of the images previously recited in claim 12 or the image of claim 6. For examination purposes, it has been interpreted to mean any image, however, clarification is required

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20190254629 A1), hereinafter Li in view of Suzuki (US 20090143675 A1).
Regarding claims 1 and 13,
Li teaches an ultrasound diagnostic device (at least fig. 1 and corresponding disclosure in at least [0028]) comprising:
A measurement point setting unit (at least fig. 1 (71) and corresponding disclosure in at least [0029]) configured to set four or more measurement points on surface of a biological tissue (at least fig. 14 (701) and corresponding disclosure) to be inspected ([0039], [0044],[0045], and [0062] which disclose an image processing unit identifies a region of interest in the ultrasound image which are used to determine a target position for performing tissue elasticity measurement using shear waves, when there are multiple regions of interest the user can simultaneously acquire the tissue elasticity parameters of the multiple regions of interest and observe them comparatively, and echo information of the shear wave is obtained at various positions (i.e. measurement points) of the target tissue) and at least two second measurement points at a first region of interest of the biological tissue at a same first depth ([0066] which discloses calculating a time difference and a propagation velocity of the shear wave by performing cross-correlation between displacement time-curves corresponding to two different lateral positions at the same depth) and at least two second measurement points at a second region of interest of the biological tissue at a same second depth ([0066] which discloses calculating the propagation time difference and a propagation velocity of the shear wave by performing cross-correlation between displacement time-curves corresponding to two different lateral positions at the same depth) (Examiner notes that because [0066] sets forth that the time difference/propagation velocity uses displacement time-curves corresponding to two different lateral positions (i.e. measurement points) at the same depth, the measurement point setting unit would necessarily set at least two measurement points at a same depth for each region of interest such that the user can simultaneously acquire tissue elasticity parameters (which are derived from shear wave parameters such as velocity [0061]) for each of the multiple regions of interest and observe them comparatively according to [0045]); 
a displacement measuring unit (at least fig. 1 (72) and corresponding disclosure in at least [0030]) that is configured to measure a surface wave that propagates in the first region of interest ([0036] which discloses in step S200 which discloses the tracking pulses are sent to the region(s) of interest through which the shear wave (i.e. surface wave) passes), by measuring a first displacement of the biological tissue at the at least two first measurement points by using a measurement ultrasonic wave  ([0061]-[0066] which discloses the elasticity result calculation unit 72 calculates shear wave parameters in step S300 echo information obtains information at various positions of the target tissue and in Step 302 of S300 displacement-time curves can be obtained for each lateral position and the position of the peak on the displacement-time curve corresponds to the moment when the shear wave reaches the position. Thus, the peak on the displacement-time curve is used to measure the surface wave (i.e. shear wave)) and measure a second surface wave that propagates through the second region of interest of the biological tissue by measuring a second displacement of the biological tissue at the at least two second measurement points by using the measurement ultrasonic wave (Examiner notes that by simultaneously acquiring the elasticity parameters for multiple regions, the same ultrasonic echo information would measure time-displacement curves of the lateral positions for each of the regions of interest); and 
a physical property evaluation unit (at least fig. 1 (72) and corresponding disclosure in at least [0030]) that is configured to calculate an index value indicating physical properties of the biological tissue by using the measured displacement ([0066] which discloses the time difference/propagation velocity of the shear wave (i.e. index values) may be calculated by performing cross-correlation comparison between displacement time curves corresponding to two different lateral positions. [0053] discloses the shear wave velocity indicates elastic (i.e. physical) properties of the tissue
	While Li discloses the region of an organ used as the region of interest may be a vessel wall, heart wall, or ventricular wall ([0042]-[0043]) it is unclear if the first region of interest is a front surface and the second region of interest is a back surface and therefore is further unclear if the first surface wave propagates on the front surface of the biological tissue and the second surface wave propagates on the back surface of the biological tissue.
Suzuki, in a similar field of endeavor involving ultrasound imaging, a measurement point setting unit (at least fig. 1 (108) and corresponding disclosure in at least [0074]) configured to set four or more measurement points (at least fig. 5 (207) and corresponding disclosure in at least [0036] and [0065]) on a surface (at least fig. 5 (205 and 206) and corresponding disclosure in at least [0075]) of a biological tissue (at least fig. 5 (vascular wall) and [0065])) the four or more measurement points (207) include at least two first measurement points on a front surface of the biological tissue at a same first depth (See at least fig. 5 which depicts 6 measurement points 207 on a blood flow-intima boundary (interpreted as a front surface) 205 of the posterior vascular wall at a same first depth) and at least two second measurement point on the back surface of the biological tissue at a same second depth (See at least fig. 5 which depicts 6 measurement points 207 on the media-adventitia boundary (interpreted as a back surface) 206 of the posterior vascular wall)
Examiner notes in the modified system the first and second region of interest of Li would correspond to the front and back wall, respectively. Thus, the measured first surface wave would propagate through front wall and the measured second surface wave would propagate through the back wall accordingly. 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Li to include setting measurement points on a front surface and a back surface taught by Suzuki in order to compare shear wave parameters of different boundaries of a vessel wall. 

	The modified system of claim 1 would perform the method of claim 13 since the configuration of the system performance of the corresponding steps. 

	Regarding claim 2,
 	Li further teaches wherein the physical property evaluation unit (72) determines tissue properties of the biological tissue based on the calculated index value (at least fig. 2 (S300) and corresponding disclosure in at least [0061] which discloses the elasticity result calculation unit calculates the shear wave parameters (e.g. shear wave propagation velocity) to obtain elastic measurement results and [0073] which discloses the elastic measurement result young’s modulus (i.e. tissue properties) may be one of the elastic measurement results) 

Regarding claim 3,
	Li further teaches wherein the physical property evaluation unit calculates a phase difference of at least the first surface as the index value based on the displacement of the at least two first measurement points ([0066] which discloses by performing cross-correlation on the two later positions a time difference (i.e. phase difference) is obtained)


	Regarding claim 6,
	Li further teaches wherein the measurement point setting unit (71) sets the measurement point on the surface of the biological tissue based on an image of the biological tissue ([0039] which discloses the image processing unit may identify the region of interest in the ultrasound tissue image)
	Suzuki further teaches wherein the measurement point setting unit (108) sets the at least four measurement points on the surface of the biological tissue based on an image of the biological tissue ([0065] which discloses a tomographic image processing section analyzes an amplitude of the received signal thereby visualizing the internal structure and the boundary detection section analyzes the amplitude of the received signal, thereby detecting a boundary and a point of measurement (which is set by the measurement point setting unit (108) is a boundary position output from the boundary detection section)


	Regarding claim 11,
	Li further teaches further comprising:
	A transmission unit (at least fig. 1 (2) and corresponding disclosure in at least [0029]) that is configured to transmit an ultrasonic wave to the biological tissue ([0029] which discloses the probe is excited by the transmission pulse (transmitted by transmission unit 2) to transmit an ultrasound beam to the target tissue);
	A reception unit (at least fig. 1 (4) and corresponding disclosure in at least [0029]) that is configured to receive an echo returning from the biological tissue ([0029] which discloses receiving circuit may receive signals to obtain ultrasound echo signals which are reflected from the target tissue); and 
	The transmission unit transmits a first ultrasonic wave (at least fig. 2 (S100) and corresponding disclosure in at least [0036] and [0030] which discloses the push pulse transmitting control unit generates a push wave transmitting sequence to control the transmitting circuit 2 to transmit a transmission pulse (i.e. a first ultrasonic wave) to generate a shear wave in the target tissue) that generates radiation pressure ([0048] which discloses the transmission pulse used to generate the shear wave is an acoustic radiation force impulse) in the biological tissue and a second ultrasonic wave (at least fig. 2 (S200) and corresponding disclosure in at least [0047] which discloses the probe transmits tracking pulses (i.e. a second ultrasonic wave/measurement wave)), as the measurement ultrasonic wave, that is used to measure respective displacements of the at least two first measurement points and the at least two second measurement points ([0007] which disclose tracking pulses are to the region of interest through which the shear wave passes and [0065] which discloses echoes from the tracking pulse are used to obtain displacement data),
	The displacement measuring unit (72) measures the first displacement and the second displacement by using a reception signal ([0007] which disclose tracking pulses are to the region of interest through which the shear wave passes and [0065] which discloses echoes from the tracking pulse are used to obtain displacement data).of the reception unit that receives an echo of the second ultrasonic wave (Examiner notes the reception unit would receive an echo of the second ultrasonic wave)

	Regarding claim 12,
	Li further teaches further comprising:
	A transmission unit (at least fig. 1 (2) and corresponding disclosure in at least [0029]) that is configured to transmit an ultrasonic wave to the biological tissue ([0029] which discloses the probe is excited by the transmission pulse (transmitted by transmission unit 2) to transmit an ultrasound beam to the target tissue);
	A reception unit (at least fig. 1 (4) and corresponding disclosure in at least [0029]) that is configured to receive an echo returning from the biological tissue ([0029] which discloses receiving circuit may receive signals to obtain ultrasound echo signals which are reflected from the target tissue); and 
	An image generation unit (at least fig. 1 (71) and corresponding disclosure in at least [0029]) that is configured to generate an image of the biological tissue ([0029] which discloses the echo signals (from the target tissue) are processed to obtain ultrasound tissue images), wherein
	The transmission unit transmits a first ultrasonic wave (at least fig. 2 (S100) and corresponding disclosure in at least [0036] and [0030] which discloses the push pulse transmitting control unit generates a push wave transmitting sequence to control the transmitting circuit 2 to transmit a transmission pulse (i.e. a first ultrasonic wave) to generate a shear wave in the target tissue) that generates radiation pressure ([0048] which discloses the transmission pulse used to generate the shear wave is an acoustic radiation force impulse) in the biological tissue and a second ultrasonic wave (at least fig. 2 (S200) and corresponding disclosure in at least [0047] which discloses the probe transmits tracking pulses (i.e. a second ultrasonic wave/measurement wave)), as the measurement ultrasonic wave, that is used to measure respective displacements of the at least two first measurement points and the at least two second measurement points ([0007] which disclose tracking pulses are to the region of interest through which the shear wave passes and [0065] which discloses echoes from the tracking pulse are used to obtain displacement data) in order to cause the biological tissue to generate and propagate the elastic wave)
a third ultrasonic wave ([0037] which discloses before step S100 ultrasound beams (i.e. a third ultrasonic wave may be transmitted) that is used to take an image of the biological tissue ([0037] which discloses the third ultrasonic wave is transmitted to obtain the ultrasound tissue image of the target tissue),
	The displacement measuring unit (72) measures the first displacement and the second displacement by using a reception signal ([0007] which disclose tracking pulses are to the region of interest through which the shear wave passes and [0065] which discloses echoes from the tracking pulse are used to obtain displacement data).of the reception unit that receives an echo of the second ultrasonic wave (Examiner notes the reception unit would receive an echo of the second ultrasonic wave) 
The displacement measuring unit (72) measures the displacement by using a reception signal of the reception unit that receives an echo of the second ultrasonic wave ([0065] which discloses the echo information from the tracking pulses (i.e. the second ultrasonic wave) are used for obtaining displacement data at the positions), and 
The image generation unit (71) generates the image by using a reception signal output from the reception unit that receives an echo of the third ultrasonic wave ([0047] which discloses the ultrasound tissue image is obtained using the ultrasound beams transmitted prior to step S100). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE LYN KLEIN/Examiner, Art Unit 3793  

/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793